DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC §101
2. 35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

3.  Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter. 
In sum, claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 
	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1-8 and 17-20) and a machine (claims 9-16), where the machine is substantially directed to the subject matter of a claimed process. (See e.g., MPEP §2106.03)  Therefore, we proceed to step 2A, Prong 1. 

receiving, … , a transaction message for a transaction, wherein the transaction message includes a plurality of data elements that are indicative of the transaction data of the transaction; 
identifying, …., a set of data elements of the plurality of data elements that is to be in a state of compliance with a set of rules; 
modifying, … , a first data element of the plurality of data elements to include a bitmap mapped to the set of data elements, wherein the first data element is exclusive of the set of data elements, and wherein the bitmap is indicative of the set of data elements that is to be in the state of compliance with the set of rules; and 
communicating, … the transaction message having the modified first data element … for processing the transaction, wherein the set of data elements that is to be in the state of compliance with the set of rules is identified … based on the modified first data element. 
	
Independent claim 17, at its core, recites the following abstract idea: 
receiving, … , a transaction message for a transaction, wherein the transaction message includes a plurality of data elements that are indicative of the transaction data of the transaction; 

modifying, … , a first data element of the plurality of data elements to include a bitmap mapped to the set of data elements, wherein the first data element is exclusive of the set of data elements, and wherein the bitmap is indicative of the set of data elements that is to be in the state of compliance with the PCI DSS; and 
communicating, … , the transaction message having the modified first data element … for processing the transaction, wherein the set of data elements that is to be in the state of compliance with the PCI DSS is identified … based on the modified first data element. 
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: within the category of certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions, and/or within the category of one or more mental process (e.g., processing a (payment) transaction message for a (financial) transaction having transaction data elements in the message, including identifying data elements in the message required to be in a state of compliance with one or more rule (or industry standard for the payment industry), and modifying a data element in the message to include a bitmap mapped to the identified data elements, and also communicating, for further processing, the message having the modified data element to have the previously identified data elements identified again, based on the modified data element in the communicated message). 

The dependent claims simply further refine and limit the abstract idea recited by the independent claims, from which these claims respectively directly or indirectly depend, where the abstract idea is described above. 
Claims 2 and 10 simply further refine the recited additional elements by requiring that the recited first and second transaction processing servers, as additional elements, are associated with a particular business entity, and do not add any element or feature that provides a technological solution to a technological problem or technologically improves any additional element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B).  (See MPEP § 2106.05) 
Claims 3 and 11 simply further refine the abstract idea by requiring that the rules to which the message must comply pertain to at least one of a payment card industry data security standard (PCI DSS) or an information technology security standard, which is simply further refining the rules used to analyze received data, and do not add any element or feature that provides a technological solution to a technological problem or 
Claims 4, 5, 12, 13 and 18 simply further refine the abstract idea by requiring that the identified received message data elements are modified to ensure compliance with a set of rules, including using one or more data manipulation operation (claims 5 and 13), which is simply analysis and modification/manipulation of received data based on various rules, and do not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B).  (See MPEP § 2106.05) 
Claims 6, 7, 14, 15 and 20 simply further refine the abstract idea by requiring that an additional data element in the identified data elements in the message includes sub-elements, where the sub-elements are identified as needing to be in compliance with various rules and where an identifier is appended to each identified sub-element to correspond to a need to be in compliance with the rules (claims 7, 15 and 20), which is simply further defining the received data to be analyzed and then analyzing the data and modifying/manipulating the data, and do not add any element or feature that provides a technological solution to a technological problem or technologically improves 
Claims 8 and 16 simply further refine the abstract idea by requiring that at least a transaction amount of the transaction and a transaction card number of a transaction card used for executing the transaction, which is simply further refining the type of data and content of the data being received and analyzed, and do not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B).  (See MPEP § 2106.05) 
Claim 19 simply further refines the recited additional elements by requiring that the transaction processing server, as an additional element, is associated with a particular business entity, and also simply further refines the abstract idea by requiring that a second data element in the identified set of data elements of the message includes sub-elements, which is simply further defining the received and analyzed data, and does not add any element or feature that provides a technological solution to a technological problem or technologically improves any additional element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature that is 
Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter.  The additional elements in the claims, listed below in the Step 2B analysis, are recited at a high level of generality and simply implement the abstract idea, or further refine the abstract idea, recited respectively by the claims.  
The claims, both independent and dependent, viewed individually and as a whole, including each combination of limitations and elements, are not directed to a technological improvement, and do not integrate the judicial exception (i.e., abstract idea) into a practical application since the claims do not recite: (i) an improvement to the functioning of a computer or computing device; (ii) an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); (iii) an application of the abstract idea with, or by use of, a particular machine; (iv) a transformation or reduction of a particular article to a different state or thing (See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; Contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and (v) other meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). (See 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an inventive concept).  Here, the recited additional elements, such as: one or more “transaction processing server,” a “payment network,” a “payment network server,” an “issuer server,” and/or an “acquirer server,” configured to perform various transaction processing functions, do not amount to an inventive concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer, a data or communication network, or another computing device, and/or via software programming. (See e.g., MPEP §2106.05(f))  The additional elements are specified at a high level of generality as simply facilitating and/or performing generic computer data receipt and processing/analysis steps, data storage and communication, and outputting/displaying steps such as those typically used in a general purpose computer, a computing system, a server, a payment network, and a computer network, where the additional elements are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved. (See e.g., MPEP §2106.05 I.A.); (See also e.g., applicant’s Specification at least ¶¶ 022-032, 034-038, 040-041, 043, 045, 047-049, 053, 056, 063-070, and 077-081). 
As described above, the additional elements of each of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed. 

Prior Art Not Relied Upon
4.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See, MPEP §707.05)  The examiner considers the following reference(s) pertinent for disclosing various features relevant to the invention, but not all the features or combination of features of the invention, for at least the following reasons: 
Kurani et al. (USPN 10,721,226 B1) discloses a system and various methods for providing identity verification/security for a payment transaction, including identifying data elements present in an industry standard ISO 8583 transaction message, and including the use of an ISO-compliant bitmap in the message to identify data elements in the message, where the transaction message includes transaction data; and 
	Basmov et al. (US Patent Publication 2013/0054977 A1) discloses a system and methods for assuring compliance of data with one or more rules or industry standard to secure the data using an encryption method, including determining whether the data complies with the rules/standard and modifying the data if it does not, where a bitmap indicates data needing encryption to be data policy compliant. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571) 270-5776.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776, and the fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696